PER CURIAM.
The errors assigned by the motion for appeal in this case from a judgment overruling exceptions to a report of commis*327sioners, confirming the report, and directing the execution of a deed of partition relate entirely to matters alleged in the appellants’ exceptions to the report; but as the.record contains nothing upon which this court can determine whether the chancellor acted arbitrarily or, for that matter, was right or wrong in overruling the exceptions, the judgment must be affirmed.
Motion for appeal overruled and judgment affirmed.